       Case 4:17-cv-06252-YGR Document 133 Filed 05/18/20 Page 1 of 2




 1  MICHAEL MCSHANE (SBN: 127944)
     mmcshane@audetlaw.com
 2 AUDET & PARTNERS, LLP
   711 Van Ness Avenue, Suite 500
 3 San Francisco, CA 94102-3275
   Telephone: (415) 568-2555
 4 Facsimile: (415) 568-2556

 5 MELISSA S. WEINER (Admitted Pro Hac Vice)
     mweiner@pswlaw.com
 6 JOSEPH C. BOURNE (SBN: 308196)
     jbourne@pswlaw.com
 7 PEARSON, SIMON & WARSHAW, LLP
   800 LaSalle Avenue, Suite 2150
 8 Minneapolis, MN 55402
   Telephone: (612) 389-0600
 9 Facsimile: (612) 389-0610

10 Attorneys for Plaintiffs

11 [Additional Counsel Listed in Signature Block]

12

13                             UNITED STATES DISTRICT COURT

14              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

15

16 JEFF YOUNG, individually and on behalf of        CASE NO. 4:17-cv-06252-YGR
   all others similarly situated,
17                                                  CLASS ACTION
                   Plaintiff,
18                                                  NOTICE OF WITHDRAWAL OF
           vs.                                      MICHAEL LISKOW
19
   CREE Inc.,
20
                   Defendant.
21

22

23

24

25

26

27

28

                                                                      Case No. 4:17-cv-06252-YGR
                                      NOTICE OF WITHDRAWAL
       Case 4:17-cv-06252-YGR Document 133 Filed 05/18/20 Page 2 of 2




 1 TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE THAT I, Michael Liskow, am no longer associated with The

 3 Sultzer Law Group P.C., and hereby withdraw as counsel for plaintiff in the above-captioned matter.

 4 I request that my name be removed from the case docket and from the court’s e-notification system

 5 in this matter. All other counsel of record for plaintiff remain unchanged.

 6 Dated: May 18, 2020                           Respectfully submitted,

 7                                               CALCATERRA POLLACK LLP
                                                 By: /s/ Michael Liskow
 8
                                                 Michael Liskow
 9                                               1140 Avenue of the Americas, 9th Floor
                                                 New York, NY 10036-5803
10                                               Tel: (212) 899-1760
                                                 Fax: (332) 206-2073
11                                               mliskow@calcaterrapollack.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     1                       Case No. 4:17-cv-06252-YGR
                                        NOTICE OF WITHDRAWAL
